
	
		III
		110th CONGRESS
		1st Session
		S. RES. 99
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2007
			Mr. Dodd (for himself,
			 Mr. Kerry, and Mr. Biden) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that
		  United States military assistance to Pakistan should be guided by demonstrable
		  progress by the Government of Pakistan in achieving certain objectives related
		  to counterterrorism and democratic reforms.
	
	
		Whereas a democratic, stable, and prosperous Pakistan that
			 is a full and reliable partner in the struggle against Al Qaeda and the Taliban
			 and a responsible steward of its nuclear weapons and technology is vital to the
			 national security of the United States and to combating international
			 terrorism;
		Whereas, since September 11, 2001, Pakistan has been an
			 important partner in removing the Taliban regime in Afghanistan and combating
			 Al Qaeda and international terrorism, engaging in operations that have led to
			 the deaths of hundreds of Pakistani security personnel and enduring acts of
			 terrorism and sectarian violence that have killed many innocent civilians;
			 and
		Whereas senior United States military and intelligence
			 officials have stated that the Taliban and Al Qaeda have established critical
			 sanctuaries in Pakistan from where Al Qaeda is rebuilding its global terrorist
			 network and Taliban forces are crossing into Afghanistan and attacking Afghan,
			 United States, and International Security Assistance Force (ISAF) personnel:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)it is the policy
			 of the United States—
				(A)to maintain and
			 deepen its long-term strategic partnership with Pakistan;
				(B)to work with the
			 Government of Pakistan to combat international terrorism and to end the use of
			 Pakistani territory as a safe haven for Al Qaeda, the Taliban, and associated
			 terrorist organizations, including through the integration and development of
			 the Federally Administered Tribal Areas (FATA);
				(C)to work with the
			 Government of Pakistan to dismantle existing proliferation networks and prevent
			 nuclear proliferation;
				(D)to work to
			 facilitate the peaceful resolution of all bilateral disputes between Pakistan
			 and its neighboring countries;
				(E)to encourage the
			 transition in Pakistan to a fully democratic system of governance; and
				(F)to implement a
			 robust aid strategy that supports programs in Pakistan related to education,
			 governance, rule of law, women’s rights, medical access, and infrastructure
			 development; and
				(2)the determination
			 of appropriate levels of United States military assistance to Pakistan should
			 be guided by demonstrable progress by the Government of Pakistan in—
				(A)preventing Al
			 Qaeda and associated terrorist organizations from operating in the territory of
			 Pakistan, including by eliminating terrorist training camps or facilities,
			 arresting members of Al Qaeda and associated terrorist organizations, and
			 countering recruitment efforts;
				(B)preventing the
			 Taliban from using the territory of Pakistan as a sanctuary from which to
			 launch attacks within Afghanistan, including by arresting Taliban leaders,
			 stopping cross-border incursions, and countering recruitment efforts;
			 and
				(C)implementing
			 democratic reforms, including by allowing free, fair and inclusive elections at
			 all levels of government in accordance with internationally recognized
			 democratic norms.
				
